August 31, 2006


Mr. Clay E. Coalson
Donnell, Abernethy & Kieschnick
Tower II - Suite 400
555 N. Carancahua
Corpus Christi, TX 78478
Mr. Jose E. Garcia
Garcia & Villarreal, LLP
4311 N. McColl
McAllen, TX 78504

RE:   Case Number:  05-0764
      Court of Appeals Number:  13-02-00290-CV
      Trial Court Number:  C-3928-99-A

Style:      LMB, LTD.
      v.
      ROSA MARIA MORENO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.  Respondent's motion for  extension  of  time
to file brief on the merits is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Omar       |
|   |Guerrero       |
|   |Ms. Cathy      |
|   |Wilborn        |